Citation Nr: 1209335	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-05 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increase in the 30 percent evaluation currently assigned for migraine headaches, from the initial grant of service connection.  

2.  Entitlement to an increased (compensable) evaluation for residuals of left middle finger fracture.  

3.  Entitlement to an increased (compensable) evaluation for residuals of left ring finger fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from November 1997 to November 2000 and from July 2005 to February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the RO which denied, in part, service connection for migraine headaches and increased evaluations for the left middle and ring finger disabilities.  

By rating action in February 2009, the RO granted service connection for migraine headaches, and assigned a 10 percent evaluation.  By rating action in July 2010, the RO assigned an increased evaluation to 30 percent for migraine headaches; effective from February 22, 2007, the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  A hearing before the undersigned acting member of the Board was held at the RO in July 2011.  


FINDINGS OF FACT

1.  At the hearing in July 2011, prior to the promulgation of a decision in this appeal, the Veteran advised VA that he wished to withdraw his appeal of the claim for an evaluation in excess of 30 percent for migraine headaches.  

2.  The Veteran's left middle and ring finger disabilities are manifested primarily by chronic pain and stiffness, without limitation of motion or any demonstrable functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for an evaluation in excess of 30 percent for migraine headaches by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

2.  The criteria for a compensable evaluation for residuals of left middle finger fracture are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2011).  

3.  The criteria for a compensable evaluation for residuals of left ring finger fracture are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in November 2007.  Additionally, a more detailed explanation of VA's duty to assist under the holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was sent to the Veteran and his representative in October 2008.  The claims were readjudicated and a Supplemental Statement of the Case was promulgated, most recently in February 2011.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and all VA and private medical records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was examined by VA twice during the pendency of this appeal and testified at a hearing at the RO before the undersigned in July 2011.  The Board finds that the VA examinations were thorough and adequate upon which to base a decision concerning the claim for increase, and there is no competent or credible evidence indicating that there has been a material change in the severity of the Veteran's finger disabilities since the most recent VA examination.  The examiners personally interviewed and examined the Veteran, elicited a medical history and provided the information necessary to evaluate his disabilities under the applicable rating criteria.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the hearing at the RO in July 2011, the Veteran withdrew his appeal of the claim for an initial evaluation in excess of 30 percent for migraine headaches.  Hence, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and the issue is dismissed.  

Increased Ratings

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2011).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Initially, the Board notes that the Veteran was originally granted service connection for residuals of a fracture of the third (middle) and fourth (ring) fingers of the left hand by rating action in August 2004, and assigned separate noncompensable evaluations for each digit under Diagnostic Codes (DC) 5229 and 5230, respectively; effective from April 24, 2004, the day following discharge from service.  38 C.F.R. § 3.400(b)(2).  

Under DC 5229, a maximum 10 percent evaluation is assigned for limitation of motion of the middle finger when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.  Under DC 5230, the maximum schedular rating for any limitation of motion of the ring finger is a noncompensable evaluation.  38 C.F.R. § 4.71a, DC 5230.  

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MCP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand.  

The Veteran contends that he has chronic pain and numbness in his left hand, particularly in the middle and ring fingers which is worse in cold and wet days.  The Veteran testified that he has cramping, stiffness, restricted motion and loss of dexterity in the middle and ring fingers when handling letters as a mail carrier.  

The evidence of record showed that the Veteran was examined by VA twice and was seen by VA on an outpatient basis.  The Veteran's complaints and the clinical and diagnostic findings were not significantly different and showed essentially full range of motion in both digits, no loss of strength and no objective evidence of any functional loss of use of the middle or ring fingers.  

A March 2008 VA examination was conducted.  The Veteran reported a constant aching, throbbing, sensation in the middle and ring fingers with chronic swelling in the distal tip of the middle finger which was worse with inclement weather.  On examination, there was a 3.1 cm, well-healed, mildly hypopigmented scar over the flexor aspect extending from the distal phalanx over the DIP joint to mid-phalanx with mild thickening beneath the scar, and some decreased sensation to light touch and pinprick alone the flexor aspect of the tip of the distal phalanx.  There was full and painless range of motion in MCP and PIP joints, with a slight decrease of motion (zero to 64 degrees) in the DIP joint of the middle finger with pain beginning at 50 degrees.  There was full and painless range of motion in the corresponding joints of the ring finger, and no additional limitation of motion on repetitive movements against resistance in the joints of either fingers.  Sensation was normal in the ring finger, capillary filling was intact in both fingers, and there was no gap between the fingertips and the proximal transverse crease of the palm.  X-ray studies showed post fracture deformities of the terminal tufts of the ring and middle fingers.  

A November 2008 VA EMG/NCV study revealed severe left median sensory neuropathy and bilateral mild ulnar neuropathy.  

An October 2010 VA examination was conducted.  The superficial scar on the middle finger measured 1.5 by 0.8 centimeters and was well-healed and not tender.  There was slightly diminished sensation to monofilament touch over the terminal digits of the middle and ring fingers.  The Veteran had full and painless range of motion in all joints (MCP, PIP and DIP) of both fingers, and there was no additional limitation of motion on repetitive movement.  Deep tendon reflexes were normal, Tinel and Phalen signs were negative, and there was no swelling, tenderness, redness, warmth or crepitus in the small joints of the middle or ring fingers.  There was no gap between the fingertips and the proximal transverse crease of the palm or any evidence of inflammatory arthritis.  The diagnosis included partial paresis of the superficial nerve of the terminal digits of the left middle and ring fingers.  However, the examiner opined that the nerve damage was not related to or aggravated by the fracture residuals of the middle and ring fingers.  

Also of record are VA and private outpatient notes showing treatment for various maladies, including left hand pain on numerous occasions from 2005 to the present.  A private report in December 2005 showed strength, sensation and neurovascular were intact and a positive Phalens sign (test for carpal tunnel syndrome).  The VA outpatient notes show normal grip strength and some tenderness to palpation, but full and painless active and passive range of motion without swelling or deformity of the middle or ring fingers.  

The evidentiary record also includes statements from two fellow servicemen and the Veteran's wife.  The buddy statements were to the effect that they personally observed the difficulties the Veteran had with his left hand while working on equipment in service.  The Veteran's wife reported that his left hand bothered him while doing household chores or when he put pressure on his hand.  

In this case, the evidence demonstrates essentially full and painless range of motion of the middle and ring fingers on every occasion that he was evaluated by VA or his private physician during the pendency of this appeal.  Although the Veteran had a slight decrease of motion of the DIP joint of the middle finger when examined by VA in March 2008, there was no limitation of motion of either finger.  That is, the Veteran could touch the finger tips of both fingers to the proximal transverse crease of the palm of his left hand.  Therefore, there is no basis for the assignment of a compensable evaluation for the left middle finger under DC 5230.  

Although the Veteran has some decreased sensation to light touch, there is no evidence of any neurological impairment associated with his finger disabilities.  The Veteran's bilateral ulnar neuropathy and left median nerve neuropathy are not shown to be related, in any fashion, to the finger fractures, nor is there any objective evidence of arthritis of either digit.  Thus, consideration of a higher evaluation based on arthritis with limitation of motion to a noncompensable degree, is not warranted.  See 38 C.F.R. § 4.71a, DC 5003.  

Finally, absent evidence of ankylosis of the middle finger or actual or functional impairment in either finger commensurate with amputation, there is no basis for a higher schedular evaluation under any other potentially applicable rating code.  See 38 C.F.R. § 4.71a, DCs 5219, 5223, 5224, 5149, 5154, 5155.  

Consideration must also be given to any functional impairment of the Veteran's ability to engage in ordinary activities and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).  Although the Board is sympathetic to the Veteran's complaint of chronic pain and stiffness in the middle and ring fingers, particularly in cold or wet weather, "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (.  Here, there were no objective observations of pain, cramping stiffness or any additional functional loss of use due to pain or on repetitive motion.  The Veteran's reports of pain are simply not enough to obtain an increased evaluation and the remaining evidence of record does not indicate visible behavior or adequate pathology demonstrating any functional impairment commensurate with the criteria necessary for a compensable evaluation for either digit during the pendency of this appeal.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (noting that "although pain may cause a functional loss, pain itself does not constitute functional loss").  In light of the clinical findings of record, the Board finds that an increased evaluation for the left middle and ring finger disabilities based on additional functional loss is not demonstrated.  

Applying the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment from his left middle and ring finger disabilities does not suggest that he has sufficient symptoms so as to a warrant a compensable evaluation.  Accordingly, the Board finds that the noncompensable evaluations currently assigned for the left middle and ring finger disabilities accurately depicts the severity of the conditions during the pendency of this appeal, and there is no basis for a higher rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  Compensable ratings are provided for certain manifestations of the service-connected finger disabilities but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's symptoms, as the criteria assess limitation of motion and functional limitation.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

The appeal of the claim for an initial evaluation in excess of 30 percent for migraine headaches is dismissed.  

An increased evaluation for residuals of left middle finger fracture is denied.  

An increased evaluation for residuals of left ring finger fracture is denied.  




____________________________________________
K. Millikan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


